


116 HR 4085 IH: Student Veteran Empowerment Act of 2019
U.S. House of Representatives
2019-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 4085
IN THE HOUSE OF REPRESENTATIVES

July 26, 2019
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to make certain improvements in the educational assistance programs of the Department of Veterans Affairs, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Student Veteran Empowerment Act of 2019.  2.Charge to entitlement to educational assistance for individuals who do not transfer credits from certain disapproved programs of education (a)In generalSubsection (c) of section 3699 of title 38, United States Code, is amended to read as follows: 
 
(c)Period not charged 
(1)The period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the aggregate of— (A)the portion of the period of enrollment in the course from which the individual did not receive credit or with respect to which the individual lost training time, as determined under subsection (b)(2); and 
(B)the period by which a monthly stipend is extended under section 3680(a)(2)(B) of this title.  (2) (A)An individual described in paragraph (2) who transfers fewer than 12 credits from a program of education that is disapproved as described in subsection (b)(1)(B) shall be deemed to be an individual who did not receive such credits, as described in subsection (b)(2), except that the period for which such individual's entitlement is not charged shall be the entire period of the individual's enrollment in the program of education. In carrying out this subparagraph, the Secretary, in consultation with the Secretary of Education, shall establish procedures to determine whether the individual transferred credits to a comparable course or program of education. 
(B)An individual described in this paragraph is an individual who is enrolled in a course or program of education discontinued as described in subsection (b)(1)(B) during the period beginning on the date that is 120 days before the date of such discontinuance and ending on the date of such discontinuance..  (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act. 
3.Additional requirements for approval of educational institutions for purposes of the educational assistance programs of the Department of Veterans Affairs 
(a)In generalSection 3675(b) of title 38, United States Code, is amended by adding at the end the following new paragraphs:  (4)The educational institution is approved and participates in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) or the Secretary has waived the requirement under this paragraph with respect to an educational institution and submits to the Committees on Veterans’ Affairs of the Senate and House of Representatives notice of such waiver for each calendar quarter for which such waiver applies. 
(5)The educational institution has agreed to abide by the Principles of Excellence under Executive Order 13607, as in effect on the date of the enactment of this paragraph, or the Secretary has waived the requirement under this paragraph with respect to an educational institution and submits to the Committees on Veterans’ Affairs of the Senate and House of Representatives notice of such waiver for each calendar quarter for which such waiver applies..  (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act. 
4.Oversight of educational institutions placed on heightened cash monitoring status by Secretary of Education 
(a)In generalSection 3673 of title 38, United States Code, is amended by adding at the end the following new subsection:  (e)Notice of cash monitoring status (1)If the Secretary receives notice under paragraph (2) with respect to an educational institution, the Secretary shall provide such notice to the State approving agency for the State where the educational institution is located by not later than 30 days after the date on which the Secretary receives such notice. Not later than 60 days after receiving such notice, the State approving agency shall perform a risk-based oversight visit to the educational institution. 
(2)Notice under this paragraph is any of the following: (A)Notice from the Secretary of Education that pursuant to section 487(c)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1094) an educational institution is receiving payments under the heightened cash monitoring payment method. 
(B)Notice that the Attorney General, the Federal Trade Commission, or any other Federal department or agency has taken legal action against an educational institution relating to misleading marketing status or misconduct, as defined by the Secretary of Veterans Affairs.  (3)If a State approving agency disapproves or suspends an educational institution, the State approving agency shall provide notice of such disapproval or suspension to the Secretary and to the other State approving agencies. Upon receipt of notice relating to an educational institution under this paragraph, a State approving agency shall perform a risk-based oversight visit to the educational institution. 
(4)This subsection shall be carried out using amounts made available pursuant to section 3674(a)(4) of this title as long as such amounts remain available..  (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act. 
5.Verification of enrollment for purposes of receipt of Post-9/11 Educational Assistance benefits 
(a)In generalSection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection:  (l)Verification of enrollmentThe Secretary shall require each individual who is enrolled in a course or program of education and is receiving educational assistance under this chapter to submit to the Secretary verification of such enrollment for each month during which the individual is so enrolled and receiving such educational assistance. Verification under this subsection shall be in an electronic form prescribed by the Secretary.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2020.   